BARFIELD, J.,
dissenting.
I disagree with the majority that this case must be dismissed by the trial court because the Internal Revenue Service was not made a party. Although the United States has a lien for unpaid taxes, there is nothing in this judgment that divests the government of its lien. The appellees have not complained about the presence of the lien, and apparently they are willing to deal with the property in the condition received. The trial court placed the parties, as nearly as possible, in their original positions. Florando Investment Corp. v. Fried, 412 So.2d 14 (Fla. 2d DCA 1982).